Citation Nr: 0928926	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  00-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to an increased disability rating for 
service-connected low back pain currently evaluated as 40 
percent disabling effective June 1, 1999.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1953 to August 
1973.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Procedural history

The Veteran's June 1999 claim for entitlement to service 
connection for peripheral neuropathy was denied, and the 10 
percent disability rating for service-connected low back pain 
was continued in a December 1999 rating decision.  The 
Veteran disagreed and perfected an appeal.

In an August 2003 decision, the Board remanded both claims 
for further procedural and evidentiary development.

In an October 2005 decision, the Board remanded the claim for 
service connection for peripheral neuropathy to be considered 
as due to exposure to herbicides, and remanded the claim for 
an increased disability rating for low back pain to be 
considered under new schedular criteria.  

In a June 2009 rating decision, the RO granted an increased 
disability rating of 40 percent for the Veteran's service-
connected low back pain, effective June 1, 1999, the date the 
Veteran's claim was received by the RO.




FINDINGS OF FACT

1.  The evidence supporting a conclusion that the Veteran's 
peripheral neuropathy of the lower extremities is related to 
his service-connected diabetes mellitus disability is at 
least in equipoise.

2.  The Veteran's back pain disability is manifested by no 
evidence of ankylosis and constant back pain with limited 
range of motion.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008). 

2.  The criteria for a disability rating in excess of 40 
percent for service-connected low back pain have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999) and Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service 
connection for peripheral neuropathy of the lower 
extremities.  He has contended that the condition is due to, 
among other things, exposure to herbicides.  He further 
contends that his low back disability justifies a disability 
rating in excess of the currently assigned 40 percent 
disability rating.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.



Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board 
ordered VBA to consider the Veteran's claim for service 
connection for peripheral neuropathy as being caused by 
exposure to herbicides.  The Remand also required VBA to be 
examined by VA medical personnel who were to determine the 
current nature and degree of severity of the Veteran's low 
back and peripheral neuropathy conditions, and to note the 
etiology of the peripheral neuropathy condition.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record indicates that the Veteran's claim for peripheral 
neuropathy as due to exposure to herbicides was considered in 
a July 2006 supplemental statement of the case (SSOC), and 
the Veteran was examined by VA examiners in a May 2006 
examination which included a description of the nature and 
degree of severity of the Veteran's low back and peripheral 
neuropathy conditions, and noted the likely etiology of the 
Veteran's peripheral neuropathy condition.

For those reasons, the Board finds that VBA substantially 
complied with the Board's October 2005 remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in a 
letter dated January 2004.  The notice letter informed the 
Veteran of what was required to substantiate a claim service 
connection by stating that the evidence needed to show that 
he had an injury in military service or a disease that began 
in or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

The notices were prior to the date of the last adjudication 
of the Veteran's claims, July 2006.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his service connection claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  See also Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to the claim for an increased disability rating, 
the Board notes that the Veteran did not receive notice of 
what was required to establish an increased disability rating 
claim.  However, it is clear from a May 2000 statement that 
the Veteran understood that VA considered functional 
impairment due to pain in rating his back disability.  
Moreover, he understood that age was not a factor for 
consideration of disability under 38 C.F.R. § 4.19.  
Additionally, as is noted in various VA medical examination 
reports, he informed several VA examiners that his back 
condition had worsened and explained the symptomatology that 
substantiated his claim in that regard.  The Board finds that 
when the record is taken as a whole, it is clear that the 
Veteran had actual knowledge of the requirement for 
substantiating a claim for increased disability rating with 
evidence that the disability had gotten worse.  As such, the 
Board finds that any failure to inform the Veteran of the 
necessary evidence to establish an increased disability 
rating claim has not unfairly prejudiced the Veteran since 
the record demonstrates he had actual knowledge of the 
requirement.

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

As noted above, the Veteran has received notice regarding the 
first three elements of Dingess, and has demonstrated actual 
knowledge of the fourth.  The Board also observes that all of 
the Veteran's effective dates awarded as a result of the June 
1999 claim have been the date the Veteran's claim was 
received.

Moreover, as this case involves a claim for an increased 
disability rating, additional notice is required under 
section 5103(a).  Such notice must meet the following four-
part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating that 
would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that 
worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least 
general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending 
on the disability involved), based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and 
duration, and their impact upon employment and 
daily life; 

(4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to 
increased compensation, e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.   

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such, it does not take the form prescribed in 
that case.  However, the Vazquez-Flores decision does not 
mandate remand by the Board for every increased-compensation 
claim; remand is only required where the notice provided was 
inadequate and not otherwise shown to be non-prejudicial.  
See also Medrano v. Nicholson, 21 Vet. App. 165, 170-71 
(2007) (Board is not prohibited from evaluating for harmless 
error, however, the Court gives no deference to any such 
evaluation, which is subject to the Court's de novo review). 

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   


As noted above, the Veteran had actual knowledge that in 
order to substantiate his claim for an increased disability 
rating, the evidence needed to show that his disability had 
gotten worse.  In addition, the Veteran was questioned about 
the effect that worsening has on his employment and daily 
life during the course of the various VA examinations 
performed in association with this case.  The Board finds 
that the evidence of record of the Veteran's actual 
knowledge, the questions directly asked and the responses 
provided by the Veteran (both at interview and in his own 
statements) show that he knew that the evidence needed to 
show that his disabilities had worsened and what impact that 
had on his employment and daily life.  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.   

As for the second element, the Diagnostic Code under which 
the Veteran is rated does not contain specific criteria 
necessary for entitlement to a higher disability rating.  
Rather, higher ratings can be assigned simply by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on his 
employment and daily life.  To the extent the criteria 
contain anything that could be construed as a specific 
measurement or test result, such information was solicited 
through the various VA examinations provided to the Veteran.  
Moreover, he was provided at least general notice of the 
requirements of the relevant Diagnostic Codes the various 
statements of the case.  Although these documents cannot 
serve as a notice document, it can serve to show actual 
knowledge on the part of the Veteran, with the result of no 
prejudice to him by the Board deciding his appeal at this 
time.  The Board finds that any error in the second element 
of Vazquez-Flores notice is not prejudicial.  See Sanders, 
supra.   

As for the third element, the Veteran was not provided notice 
that a disability rating would be determined by application 
of the ratings schedule and relevant Diagnostic Codes based 
on the extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily life.  
See Vazquez-Flores.  The Board notes that the ratings 
schedule is the sole mechanism by which a veteran can be 
rated, excepting only referral for extraschedular 
consideration and special monthly compensation.  See 38 
C.F.R. Part 4.  Neither the Board nor the RO may disregard 
the schedule or assign ratings apart from those authorized by 
the Secretary and both must apply the relevant provisions.  
Id.  As such, notice to the Veteran that the rating schedule 
will be applied to the symptomatology of his disability has 
no impact on the fundamental fairness of the adjudication 
because it refers to legal duties falling upon VA, not upon 
the veteran and cannot be changed.  The Board finds that the 
error in the third element of Vazquez-Flores notice is not 
prejudicial.  See Sanders, supra.   

As to the fourth element, the January 2004 letter provided 
notice of the types of evidence, both medical and lay, 
including employment records, which could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that VA has discharged its duty to notify.   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, all pertinent VA medical records 
and all private medical records identified by the Veteran.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In this case, the Veteran was provided examinations 
in August 1999, March 2001, March 2004 and May 2006 regarding 
his claim for entitlement to service connection and his 
increased disability rating claim.

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claims.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Board notes that the Veteran has not sought a 
hearing before a Veterans Law Judge.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Veteran has contended that his peripheral neuropathy of 
the lower extremities was due to his service-connected back 
conditions and his exposure to herbicides during his service 
in Vietnam.  The Board notes that subsequent to the Board's 
October 2005 remand, the Veteran was examined in May 2006 by 
a VA examiner who opined that the etiology of the Veteran's 
peripheral neuropathy condition was most likely due to his 
diabetes disability.  In a July 2006 SSOC, the RO determined 
that since the Veteran was not service connected for 
diabetes, he was denied service connection for peripheral 
neuropathy.  However, the Veteran was service-connected for 
diabetes in an August 2006 rating decision.  

The Board observes that the Veteran has never claimed his 
peripheral neuropathy condition was due to his diabetes 
condition.  But, in Schroeder v. West, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that a "claim" should be defined broadly as an 
application for benefits for a current disability. See 
Schroeder v. West, 212 F.3d 1265, 1269 (Fed.Cir. 2000); see 
also Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir. 1999).  
The Court of Appeals for Veterans Claims (Court) applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), holding that "direct and presumptive service 
connection are, by definition, two means (i.e., two theories) 
by which to reach the same end, namely service connection," 
and that it therefore "follows logically that the appellant, 
in seeking service connection . . . did not file two separate 
claims" but rather one claim. Id.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), the Court held that although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  In addition, the Board observes that the Court 
has held that the Board is required to "consider all issues 
raised either by the claimant or by the evidence of record," 
and that the Board is required to construe a Veteran's claim 
in a liberal manner.  See Robinson v. Peake, 21 Vet. App. 
545, 552 (2008) and citations therein; see also 38 C.F.R. 
§ 20.202 (2008).

Accordingly, the Board finds that the Veteran's claim for 
entitlement to service connection for peripheral neuropathy 
can be adjudicated without first consideration by the RO.  

As noted above, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2008).  In order to prevail on the issue 
of entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.

In this case, the Veteran has been diagnosed with diabetes in 
a September 2005 diagnosis.  Thus, element (1) is satisfied.  
The Veteran is service-connected for diabetes mellitus type 2 
effective September 27, 2005.  Thus, element (2) is 
satisfied.  Finally, as discussed above, the May 2006 VA 
examiner stated that he did not see evidence of sciatic 
neuropathy, that the Veteran had bladder disorder by history 
and that "the most likely etiology of his peripheral 
neuropathy would be his diabetes."  Thus, element (3) is 
satisfied.

Accordingly, the Board finds that the evidence supporting a 
finding of service connection for peripheral neuropathy of 
the lower extremities is at least in equipoise.  For those 
reasons, the Board grants service connection for the 
condition.

Entitlement to an increased disability rating for service-
connected low back pain currently evaluated as 40 percent 
disabling effective June 1, 1999.

The Veteran sought an increase of his service connected low 
back pain in the June 1, 1999, claim.  The Veteran's 
condition was initially continued with an evaluation of 10 
percent disabling effective September 1, 1973.  In a June 
2009 rating decision, the RO evaluated the Veteran's low back 
pain disability as 40 percent disabling effective June 1, 
1999.  The issue before the Board is whether the Veteran's 
low back disability warrants a higher disability rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board concludes that the evidence does not support a 
conclusion that the Veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a disability rating in excess of 40 percent.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Specific rating criteria

As noted in the Board's October 2005 Remand, subsequent to 
the Veteran's claim and during the pendency of this appeal, 
the applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were twice amended.  The most recent 
revision of the regulations for evaluating disabilities of 
the spine were made effective September 26, 2003.  See 68 
Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  See VAOGCPREC 7-
2003.  

In the July 2006 SSOC, VBA complied with the Board's remand 
instructions by informing the Veteran of the new criteria and 
readjudicating the claim under those criteria.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As the RO did in the July 
2006 SSOC, the Board will apply both the old and new versions 
of the criteria to the Veteran's claim.  However, the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See VAOPGCPREC 3- 2000; Green 
v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Under the 1999 criteria, the veteran's service-connected low 
back disability has been evaluated by the RO under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 [lumbosacral strain] (1999).  

Diagnostic Code 5295, effective prior to September 23, 2002, 
provided a 40 percent rating for severe symptomatology, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior 
to September 23, 2002).

Words such as "severe" are not defined in the VA Schedule 
for Rating Disabilities.  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2008).

Although the word "severe" is not defined in VA regulations, 
"severe" is generally defined as "of a great degree: 
serious." See Webster's Ninth New Collegiate Dictionary 
(1990) 1078.

(ii.)  The current schedular criteria

The Veteran is currently evaluated under Diagnostic Code 5237 
[lumbosacral or cervical strain].  For diagnostic codes 5235 
to 5243 (unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), effective September 26, 2003, a General Rating 
Formula for Diseases and Injuries of the Spine will provide 
that with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease the following ratings will apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a 
physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Analysis

Assignment of diagnostic code

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The RO rated the Veteran's claim using former Diagnostic Code 
5295 [lumbosacral strain].  The most recent diagnosis 
reported in the May 2006 VA examination of the Veteran's 
service-connected low back disability states that the 
condition is manifested by daily back pain, as well as 
limitation of range of motion of the lumbar spine.  The Board 
further notes that the Veteran has complained of pain 
radiating to his knees bilaterally with prolonged standing 
and walking, reduced by resting or sitting down.

After a review of the evidence pertaining to the 
Veteran's service-connected low back disability, the 
Board has determined that the most appropriate 
diagnostic code for evaluation of the disability is 
former Diagnostic Code 5295 because there is evidence of 
persistent pain and limitation of motion.  

With respect to the current schedular criteria, all lumbar 
spine disabilities are rated using the same criteria.  

Schedular rating

(i)  The former criteria

The Veteran's lumbar spine disability has been assigned a 40 
percent rating under former Diagnostic Code 5295.

The Veteran has been examined in August 1999, March 2001, 
March 2004 and May 2006.  The 1999, 2004 and 2006 
examinations are pertinent.  The August 1999 examiner 
reported that the Veteran complained of constant back pain 
since a Jeep accident which occurred in 1967.  The Veteran 
reported pain across the low back, left greater than right, 
and pain in the hips.  The Veteran also stated that his pain 
increased with prolonged standing or walking.  The examiner 
stated that the Veteran reported moderate to moderately 
severe painful movement "upon any extensive movement of the 
spine."  The examiner further stated that the Veteran's 
ranges of motion were from 0-to-10 degrees laterally for 
right and left; anteflexion to 35 degrees and flexion to 16 
degrees.  

The March 2004 examiner stated that the Veteran reported 
constant and severe back pain on a daily basis, which woke 
him during sleep and prevented him from falling asleep, and 
which was made worse with "any sort of activity or with 
range of motion."  The examiner reported no "overt 
kyphosis, lordosis or scoliosis," and noted flexion limited 
by pain at approximately 20 degrees.

The May 2006 examiner reported the Veteran complained of 
constant low back pain which was increased with prolonged 
standing or walking.  The Veteran reported that he was able 
to stand for only six-to-seven minutes before he had to sit 
to relieve his back pain.  The examiner further stated that 
the Veteran also stated he "occasionally has flareups of his 
back pain one-to-two times per month which last on average 
two-to-three days."  The exacerbating periods cause him to 
seek bedrest.  The Veteran estimated that he had a total of 
six weeks of incapacitating back pain.  The examiner stated 
that the Veteran quit work in 2002 because of his back pain 
and missed the last six months of work due to the back pain.  
The Veteran stated that he is no longer able to enjoy 
fishing, boating or hiking and that he can no longer do yard 
work or travel as he previously could.  

The May 2006 examiner noted the Veteran used no braces or 
assistive devices to walk, and that the Veteran's gait was 
normal.  The Veteran was able to tandem walk on his toes, but 
was unable to walk on his heels.  The examiner also reported 
limited ranges of motion, but did not "detect any weakened 
movement, excess fatigability, or incoordination."  The 
examiner finally concluded that the Veteran's "lumbar spine 
condition does limit his ability to work and maintain 
employment [as stated previously]," and that the "back pain 
is exacerbated by range of motion, lifting, prolonged 
sitting, prolonged standing, and prolonged walking."

As noted above, the Veteran currently has the highest 
disability rating of 40 percent disabling provided under 
Diagnostic Code 5295.  Thus, the Board can not award a higher 
schedular disability rating under the former criteria.

(ii)  The current criteria

Under the current criteria, the Veteran's back disability may 
alternatively be rated under the general rating formula for 
back disabilities or under the criteria for rating 
intervertebral disc syndrome, both set out in the law and 
regulations section above.  To obtain a disability rating 
higher than the currently assigned 40 percent under the 
current spine regulations, the evidence must show unfavorable 
ankylosis of the entire thoracolumbar spine for a 50 percent 
disability rating or unfavorable ankylosis of the entire 
spine for a 100 percent disability rating.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987); 
see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) 
(citing Dorland's Illustrated Medical Dictionary (27th ed. 
1988) at 91). 

As indicated above, no physical examination of the Veteran's 
back disorder reported any evidence of scoliosis, reversed 
lordosis or abnormal kyposis, and there is no evidence of 
ankylosis of any degree.  In short, there is no basis for 
assigning a higher disability rating under the general 
formula for rating spine disabilities.

In passing, the Board notes that the Veteran complained of 
incapacitating episodes causing him to seek bed rest.  
However, the formula for rating intervertebral disc syndrome 
likewise does not avail the Veteran.  To obtain the next 
higher rating under the schedular criteria for intervertebral 
disc syndrome, the Veteran would have to suffer from 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  According to the May 2006 
examiner, the Veteran reportedly estimated he had at least 6 
weeks of incapacitating episodes.  However, as noted above, 
Note (1) to Diagnostic Code 5243 defines an incapacitating 
episode as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  In 
this case, there is no evidence the Veteran was ordered bed 
rest by a physician and the Veteran stated that he self-
medicated during the episodes and did not receive treatment 
from a physician.  In sum, the evidence suggests that the 
Veteran tolerates the pain when it occurs, treats it with 
ibuprofen and is able to perform tasks of everyday life.  
Thus, the evidence does not show symptoms sufficient to 
trigger the criteria for a 40 percent disability rating.

In short, for reasons stated above the Board finds that an 
increased schedular rating may not be assigned under either 
the former or the current schedular criteria.

Esteban/Bierman considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2008); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2008) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

With respect to ratings under the General Rating Formula, 
Note (1) directs evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  The record on appeal, however, does not 
contain objective medical evidence of significant lumbar 
spine associated neurological symptomatology.  Indeed, as is 
discussed in the section regarding entitlement to service 
connection for peripheral neuropathy above, the May 2006 
examiner specifically noted that the Veteran's neuropathy was 
most likely related to his diabetes condition.  Moreover, no 
foot drop, ankle jerk or other symptom of lower extremity 
disability related to the Veteran's lumbar spine was noted. 

Thus, Esteban/Bierman considerations are not for application 
in this case.
Based on the absence of significant objectively demonstrated 
neurological symptomatology related to the service-connected 
lumbar pain disability, the Board finds that a separate 
rating for neurological impairment is not warranted.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the Veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  In response to the Board's 
October 2005 remand, the May 2006 examiner reported that 
repetition of lateral bending and rotational movements did 
not reveal excess fatigability, incoordination or weakness.  
Thus assignment of additional disability based on DeLuca 
factors is not warranted.



In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings. The Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

As noted in the Introduction above, the Veteran's most recent 
claim for an increased disability rating was filed in June 
1999. In this case, therefore, the relevant time period is 
from June 1998 to the present. At all times, the assigned 
disability rating remained unchanged; the current disability 
rating is 40 percent disabling since the date the Veteran's 
claim was received. The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
the Veteran's low back pain disability for any period from 
June 1998 to the present.

In essence, the evidence of record, to include all VA 
examination reports as well other VA medical treatment 
reports, indicates that the Veteran's service-connected low 
back pain disability has remained essentially unchanged.  
That is, the back disability was manifested throughout the 
period by limited motion and complaints of constant pain with 
occasional incapacitating episodes.  As noted above, the 
former diagnostic code criteria provides for a maximum of 40 
percent disability; thus, the Veteran has been awarded the 
maximum from the date of receipt of the Veteran's claim, and 
there is no evidence warranting an increased disability 
rating prior to that date.  Moreover, throughout the 
effective period of the current schedular criteria there were 
no clinical findings sufficient to justify the assignment of 
a higher or lower rating.

Thus, increased disability ratings for the Veteran's service 
disabilities were not warranted for the period beginning one 
year before his claim.  Accordingly, there will be no staged 
ratings assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2008).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, with respect to the initial inquiry posed by 
Thun, the Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service- connected low back pain disability.  The medical 
evidence fails to demonstrate that the symptomatology of any 
of the Veteran's disability is of such an extent that 
application of the ratings schedule would not be appropriate.  
In fact, as discussed in detail above, the symptomatology of 
the Veteran's disability is specifically contemplated under 
the ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's levels of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for any of his low back pain disability.  In 
addition, although the Veteran has claimed he quit his 
employment because of back pain, there is no objective 
evidence indicating such was the case.  In addition, the 
record, as it currently stands, does not distinguish between 
the pain rendered by service-connected and non-service-
connected disabilities.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 40 percent 
for service-connected low back pain disability is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


